 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11
     ANTHONY LEWIS ABUANBAR,                              Case No. 2:21-cv-00347-GGH
12
                                          Petitioner, [PROPOSED] ORDER
13
                   v.
14

15
     S. PEERY, Warden,
16
                                        Respondent.
17

18
          Upon considering Respondent’s request (ECF No. 14), and good cause appearing,
19
     Respondent shall have an additional SIXTY (60) days, to and including July 12, 2021, within
20
     which to file an Answer to Petitioner’s Petition for Writ of Habeas Corpus.
21
     Dated: May 13, 2021
22                                        /s/ Gregory G. Hollows
                                  UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                      1
                                                                     [Proposed] Order (2:21-cv-00347-GGH)
